Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  April 15, 2016                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150616(96)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  CRAIG HECHT,                                                                                 Joan L. Larsen,
                                                                                                         Justices
           Plaintiff-Appellee,
                                                              SC: 150616
  v                                                           COA: 306870
                                                              Genesee CC: 10-093161-CL
  NATIONAL HERITAGE ACADEMIES, INC.,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellee to file a response to
  defendant-appellant’s letter after oral arguments is GRANTED. The response submitted
  on March 31, 2016, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               April 15, 2016